Name: Commission Regulation (EC) No 1676/94 of 7 July 1994 ending the charges against the tariff ceilings opened from 1 January 1994 to 30 June 1994 in the framework of generalized tariff preferences, by Council Regulation (EEC) No 3832/90 in respect of certain textile products originating in Brazil, China, South Korea and Hong Kong
 Type: Regulation
 Subject Matter: cooperation policy;  trade policy;  leather and textile industries;  tariff policy
 Date Published: nan

 12. 7. 94 Official Journal of the European Communities No L 178/33 COMMISSION REGULATION (EC) No 1676/94 of 7 July 1994 ending the charges against the tariff ceilings opened from 1 January 1994 to 30 June 1994 in the framework of generalized tariff preferences, by Council Regulation (EEC) No 3832/90 in respect of certain textile products originating in Brazil , China, South Korea and Hong Kong THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff preferences for 1991 in respect of textile products originating in developing countries ('), and in particular the third paragraph of Article 1 2 thereof, extended for 1994 by Regulation (EC) No 3668/93 (2), and in particular Article 12 thereof, Whereas, pursuant to Articles 1 and 10 of Regulation (EEC) No 3832/90 suspension of customs duties in the context of preferential tariff ceilings is granted from 1 January 1994 to 30 June 1994 within the limits of the individual ceilings set out in column 7 of Annex I to that Regulation in respect of each of the categories of product under consideration ; whereas as provided for in the third paragraph of Article 12 of the said Regulation, the Commission may, after 30 June 1994, take measures to stop quantities being charged against any particular preferential tariff limit if these limits were exceeded particularly as a result of regularizations of imports actually made during the preferential tariff period ; Whereas, in respect of the products of order Nos, categories and origins indicated in the table below the relevant ceilings were fixed at the levels indicated in that table : Order No Category Origin Ceiling pieces tonnes 40.0180 18 Brazil 56,000 40.0580 58 China 28,500 40.0660 66 China 2,000 40.0740 74 China 7 000 40.0770 77 China 5,000 40.0900 90 Hong Kong 7,500 40.0970 97 China 2,000 40.1000 100 South Korea 13,500 42.1420 142 China 28,500 42.1570 157 China 7,500 Whereas on 15 June 1994, the sum of the quantities charged during the 1994 (1 January to 30 June 1994) preferential period has exceeded the ceilings in question ; Whereas it appears desirable to take measures to stop quantities being charged against the said ceilings for the order Nos, categories and origins in question, (') OJ No L 370 , 31 . 12. 1990, p. 39 . (2) OJ No L 338, 31 . 12 . 1993, p. 22. 12. 7. 94No L 178/34 Official Journal of the European Communities HAS ADOPTED THIS REGULATION : Article 1 The quantities charged against the tariff ceilings opened from 1 January 1994 to 30 June 1994 by Council Regulation (EEC) No 3832/90 relating to the products and origins indicated in the table below, shall cease to be allowed from 15 July 1994 : Order No Category CN code Description Origin 40.0180 18 6207 11 00 Men's or boys' singlets and other vests, Brazil (tonnes) 6207 19 00 underpants, briefs, nightshirts, pyjamas, 6207 21 00 bathrobes, dressing gowns and similar 6207 22 00 articles, other than knitted or crocheted 6207 29 00 6207 91 00 6207 92 00 6207 99 00 6208 11 00 Women's and girls' singlets and other 6208 19 10 vests, slips and petticoats, briefs, 6208 19 90 panties, nightdresses, pyjamas, negliges, 6208 21 00 bathrobes, dressing gowns and similar 6208 22 00 articles, other than knitted or crocheted 6208 29 00 6208 91 10 6208 91 19 6208 91 90 6208 92 10 6208 92 90 6208 99 00 40.0580 58 5701 10 10 Carpets, carpeting and rugs, knotted China (tonnes) 5701 10 91 (made up or not) 5701 10 93 5701 10 99 5701 90 10 5701 90 90 40.0660 66 6301 10 00 Travelling rugs and blankets, other than China (tonnes) 6301 20 91 knitted or crocheted, of wool, of cotton 630 1 20 99 or of man-made fibres 6301 30 90 ex 6301 40 90 ex 6301 90 90 40.0740 74 6104 11 00 Women's or girls' knitted or crocheted China (1 000 pieces) 6104 12 00 suits and ensembles, of wool, of cotton 6104 13 00 or man-made fibres, excluding ski suits ex 610419 00 6104 21 00 6104 22 00 6104 23 00 ex 6104 29 00 40.0770 77 ex 621 1 20 00 Ski suits, other than knitted or China (tonnes) crocheted 40.0900 90 5607 41 00 Twine, cordage, ropes and cables, of Hong Kong (tonnes) 5607 49 1 1 synthetic fibres, plaited or not 5607 49 19 5607 49 90 5607 50 11 5607 50 19 5607 50 30 .5607 50 90 . 12 . 7. 94 Official Journal of the European Communities No L 178/35 Order No Category CN code Description Origin 40.0970 97 5608 11 11 Nets and netting made of twine, China (tonnes) 5608 11 19 cordage or rope, and made up fishing 5608 11 91 nets of yarn, twine, cordage or rope 5608 1 1 99 5608 19 11 5608 19 19 5608 19 31 5608 19 39 5608 19 91 5608 19 99 5608 90 00 40.1000 100 5903 10 10 Textile fabrics impregnated, coated, South Korea (tonnes) 5903 10 90 covered or laminated with preparations 5903 20 10 of cellulose derivatives or of other 5903 20 90 artificial plastic materials 5903 90 10 5903 90 91 5903 90 99 42.1420 142 ex 5702 39 90 Carpets and other textile floor China ex 5702 49 90 coverings, other than those of coconut ex 5702 59 00 fibres (coir), jute or other textile bast ex 5702 99 00 fibres of CN code 5303, or those of category 59 ex 5705 00 90 42.1570 157 6101 90 10 Garments, knitted or crocheted, other China 6101 90 90 than those of categories 1 to 123 and of category 156 6102 90 10 6102 90 90 ex 6103 39 00 6103 49 99 ex 6104 19 00 ex 6104 29 00 ex 6104 39 00 6104 49 00 6104 69 99 6105 90 90 6106 90 50 6106 90 90 ex 6107 99 00 6108 99 90 6109 90 90 6110 90 10 ex 6110 90 90 ex 6111 90 00 ex 6112 20 00 6114 90 00 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Ho L 178/36 Official Journal of the European Communities 12. 7. 94 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 July 1994. For the Commission Christiane SCRIVENER Member of the Commission